             Case:20-15814-TBM Doc#:1 Filed:08/31/20                                  Entered:08/31/20 11:25:54 Page1 of 66


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                BullShark, Inc.

2.   All other names debtor
     used in the last 8 years
                                  DBA Jason's Deli
     Include any assumed          DBA Jason's Deli of Colorado
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9525 E County Line Rd                                           PO Box 4436
                                  Centennial, CO 80112                                            Englewood, CO 80155
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Arapahoe                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             Case:20-15814-TBM Doc#:1 Filed:08/31/20                                      Entered:08/31/20 11:25:54 Page2 of 66
Debtor    BullShark, Inc.                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            Case:20-15814-TBM Doc#:1 Filed:08/31/20                                    Entered:08/31/20 11:25:54 Page3 of 66
Debtor   BullShark, Inc.                                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case:20-15814-TBM Doc#:1 Filed:08/31/20                                    Entered:08/31/20 11:25:54 Page4 of 66
Debtor    BullShark, Inc.                                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 31, 2020
                                                  MM / DD / YYYY


                             X   /s/ Stanley Lyons                                                        Stanley Lyons
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Keri L. Riley                                                         Date August 31, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Keri L. Riley 47605
                                 Printed name

                                 Kutner Brinen, P.C.
                                 Firm name

                                 1660 Lincoln Street, Suite 1850
                                 Denver, CO 80264
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     303-832-2400                  Email address      klr@kutnerlaw.com

                                 47605 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page5 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page6 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page7 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page8 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page9 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page10 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page11 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page12 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page13 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page14 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page15 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page16 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page17 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page18 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page19 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page20 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page21 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page22 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page23 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page24 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page25 of 66
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page26 of 66
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                              Entered:08/31/20 11:25:54 Page27 of 66




 Fill in this information to identify the case:

 Debtor name         BullShark, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 31, 2020                         X /s/ Stanley Lyons
                                                                       Signature of individual signing on behalf of debtor

                                                                       Stanley Lyons
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case:20-15814-TBM Doc#:1 Filed:08/31/20                                           Entered:08/31/20 11:25:54 Page28 of 66


 Fill in this information to identify the case:
 Debtor name BullShark, Inc.
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Estate of William L.                                                                                                                                                   $499,768.93
 Rowland
 4351 Stone Post
 Drive
 Castle Rock, CO
 80108
 First State Bank                                               Line of Credit                                                                                          $100,000.00
 2002 Broadway
 Scottsbluff, NE
 69363
 Wells Fargo                                                                                                                                                              $89,000.00
 420 Montgomery
 Street
 San Francisco, CA
 94104
 Deli Management                                                Unpaid Franchise                                                                                          $46,987.00
 Inc.                                                           Fees
 350 Pine St #1775
 Beaumont, TX 77701
 First State Bank                                               Substantially all of                                $356,071.46               $330,433.97                 $25,637.49
 2002 Broadway                                                  the Debtor's
 Scottsbluff, NE                                                assets, incuding
 69363                                                          accounts,
                                                                accounts
                                                                receivables, and
                                                                equipment




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                                                        Entered:08/31/20 11:25:54 Page29 of 66

 Fill in this information to identify the case:

 Debtor name            BullShark, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          330,433.97

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $          330,433.97


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $          356,071.46


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        1,388,059.93


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          1,744,131.39




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                      Entered:08/31/20 11:25:54 Page30 of 66

 Fill in this information to identify the case:

 Debtor name         BullShark, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number


            3.1.   First State Bank: Operating Account                                                   0457                                    $9,248.58



                   First State Bank: Union Blvd. Deposit
            3.2.   Account                                                                               9958                                        $145.78




            3.3.   First State Bank: DTC Deposit Account                                                 0019                                        $100.00



                   First State Bank: Fort Collins Deposit
            3.4.   Account                                                                               0238                                        $290.88



                   First State Bank: Broomfield Deposit
            3.5.   Account                                                                               0393                                        $432.16



                   First State Bank: Colordo Springs
            3.6.   Deposit Account                                                                       0406                                        $567.61



                   First State Bank: County Line Deposit
            3.7.   Account                                                                               0609                                        $344.12

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                      Entered:08/31/20 11:25:54 Page31 of 66

 Debtor           BullShark, Inc.                                                            Case number (If known)
                  Name



                    First State Bank: Downtown Deposit
           3.8.     Account                                                                              0692                 $652.72



                    First State Bank: Aurora Deposit
           3.9.     Account                                                                              0705                 $279.88



           3.10
           .    First Bank: Operating Account                                                            9605             $12,094.01



           3.11 First Bank: Union Blvd Deposit
           .    Account                                                                                  0030               $1,027.00



           3.12
           .    First Bank: DTC Deposit Account                                                          0473                 $100.00



           3.13 First Bank: Fort Collins Deposit
           .    Account                                                                                  0014                 $827.75



           3.14 First Bank: Broomfield Deposit
           .    Account                                                                                  0006                 $100.00



           3.15 First Bank: Colorado Springs Deposit
           .    Account                                                                                  9605                 $990.00



           3.16 First Bank: County Line Deposit
           .    Account                                                                                  0546                 $598.00



           3.17
           .    First Bank: Downtown Deposit Account                                                     0022                 $100.00



           3.18
           .    First Bank: Aurora Deposit Account                                                       2918                 $100.00



           3.19
           .    First Bank: PR Account                                                                   4703             $34,174.56



           3.20 First Bank: Additional Operating
           .    Account                                                                                  9613                 $100.00



 4.        Other cash equivalents (Identify all)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                            Entered:08/31/20 11:25:54 Page32 of 66

 Debtor         BullShark, Inc.                                                                       Case number (If known)
                Name


 5.         Total of Part 1.                                                                                                                 $62,273.05
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                                30,708.92   -                                   0.00 = ....                 $30,708.92
                                              face amount                               doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                                 $30,708.92
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.        Raw materials

 20.        Work in progress

 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies
            Food and Supplies used
            in operation of
            restaurants                                                                        Unknown                                           $78,552.00




 23.        Total of Part 5.                                                                                                                 $78,552.00
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
             No
             Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                     Entered:08/31/20 11:25:54 Page33 of 66

 Debtor         BullShark, Inc.                                                               Case number (If known)
                Name



 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                      0.00 Valuation method                          Current Value                        0.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office furniture, including 3 computers, 3
           printers, 2 desks, 12 filing cabinets, 2 office
           chairs and miscellaneous office supplies.                                   Unknown                                           $8,900.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $8,900.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                     Entered:08/31/20 11:25:54 Page34 of 66

 Debtor         BullShark, Inc.                                                               Case number (If known)
                Name

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Restaurant Equipment - See attached                                              $0.00                                      $150,000.00



 51.       Total of Part 8.                                                                                                        $150,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Leasehold Interest
                     and Improvements in
                     549 Flatiron Blvd.,
                     Building 40, Suite G,
                     Broomfield, CO
                     80020                                Lease                        Unknown       N/A                                  Unknown


           55.2.     Leasehold Interest
                     and Improvements in
                     7455 N. Academy
                     Blvd, Colorado
                     Springs, CO                          Lease                        Unknown       N/A                                  Unknown


           55.3.     Leasehold Interest
                     and Improvements in
                     5440 Aurora
                     Colorado, 80015                      Lease                        Unknown       N/A                                  Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                      Entered:08/31/20 11:25:54 Page35 of 66

 Debtor         BullShark, Inc.                                                               Case number (If known)
                Name

            55.4.    Leasehold Interest
                     and Improvements in
                     9525 E County Rd.,
                     Englewood, CO                        Lease                        Unknown         N/A                                 Unknown


            55.5.    Leasehold Interest
                     and Improvements in
                     1538 E. Harmony Rd,
                     Fort Collins, CO                     Lease                        Unknown         N/A                                 Unknown


            55.6.    Leasehold Interest
                     and Improvements in
                     204 Union Blvd.,
                     Lakewood, CO                         Lease                        Unknown         N/A                                 Unknown


            55.7.    Leasehold Interest
                     and Improvements in
                     702 16th Street,
                     Denver, CO 80202                     Lease                        Unknown         N/A                                 Unknown




 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Jasons Deli Franchise Agreement for Fort
            Collins restaurant                                                              $0.00                                          Unknown


            Jasons Deli Franchise Agreement for Colorado
            Springs restaurant                                                              $0.00                                          Unknown


            Jasons Deli Franchise Agreement for
            Lakewood restaurant                                                             $0.00                                          Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                      Entered:08/31/20 11:25:54 Page36 of 66

 Debtor         BullShark, Inc.                                                              Case number (If known)
                Name



            Jasons Deli Franchise Agreement for Aurora
            restaurant                                                                      $0.00                                       Unknown


            Jasons Deli Franchise Agreement for
            Downtown Denver restaurant                                                      $0.00                                       Unknown


            Jasons Deli Franchise Agreement for
            Centennial restaurant                                                           $0.00                                       Unknown


            Jasons Deli Franchise Agreement for
            Broomfield restaurant                                                           $0.00                                       Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                                          Entered:08/31/20 11:25:54 Page37 of 66

 Debtor          BullShark, Inc.                                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $62,273.05

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $30,708.92

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $78,552.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $8,900.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $150,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $330,433.97           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $330,433.97




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
               Equipment by Store & Specifications
                       Lakewood Store          County Line Store               Fort Collins                Broomfield             Aurora Store                                            Colorado Springs Store
       Deli Case
     G&G Cooler            1‐6ft and 1‐4ft               6ft                       4ft                          4ft               Harmony 4x4                                                       4ft
    Other Cooler         5x6 catering cooler       2x6 single door           2x6 single door              2x6 single door      Randell Double Door                                          Catering Cooler 4x3
    Other Cooler           2x6 single door         2x6 single door                                                               true single door                                        back up cooler single door
Front Make Line Cold          4ft & 5ft                  8 ft                       5ft                       3ft 3ft                 3ft 3ft                                                     3ft, 4ft
Front Make Line Hot           4ft & 4ft                  9 ft                       7ft                      4ft & 4ft                4ft 4ft                                                     3ft, 4ft
 Roll In Cold Tables      2‐ 4ft and 2‐ 5ft




                                                                                                                                               Case:20-15814-TBM Doc#:1 Filed:08/31/20
  Roll In Hot Tables           4‐ 4 feet
      End Table                 6 feet                    4 ft                       4ft                         4ft                    0                                                            4ft
    Potato Ovens                   1                 2 Blodgetts                 1 Majestic                 1 Blodgett             2 Blodgetts                                                  2 Blodgetts
     Microwaves           4, 2 need repairs                3                          3                           3             5/2 need repairs                                                 3 Amana
     Egg machine                   2                       2                          1                           2                      2                                                            2
   Panini machine                  1                       2                          1                           1                      2                                                            2
   Back Line Cold             5ft & 4ft                  12 ft                       8ft                     6ft & 4ft                  44                                                           8ft
    Back Line Hot             3ft & 3ft                   7 ft               7ft(only 3ft work)                  4ft                   44                                                        4ft,3ft,3ft
       Conveyor        1 Turbo Chef, 1 Lincoln        2 Lincolns         3 Lincolns (1 inoperable)           2 Lincolns            2 Lincolns                                                    2 Licolns
  TV Menus Boards                  2                       2                          2                           2                     2                                                             2
          TVs                      2                       2                 2 (1 for specials)                   2                     2                                                             3
     Ice Machine            1 stand alone           1 stand alone              1 stand alone                   1 boh                  1 boh                                                           2
 Other ice machine                 1                       1                          1                           1                     1
   Drink Machine            12 dispenser            12 dispenser                12 dispenser               12 dispenser          12 dispenser                                                  12 dispenser
Tea/Coffee Machines           1 of each               1 of each         1 tea/1 coffee (inoperable)            1 each                   1                                                     1 each ( curtis)
       Salad Bar                18 feet                  18 ft                      18 ft                       18ft                    18                                                          18ft
         Slicer               1 Bizerba               1 Bizerba                  2 Bizerba                        2                     1                                                        1 Bizerba
   Food processor          1 Robot Coupe           1 Robot Coupe         1 Robot Coupe, 1 Nemco       1 Robot Coupe, 1 Nemco     1 Robot Coupe                                                1 Robot Coupe
         Mixer              1 Kitchen Aid           1 Kitchen Aid              1 Kitchen Aid               1 Kitchen Aid          1 Kitchen Aid                                                1 Kitchen Aid
     Recipe wand                   1                       1                       1 drill                                                                                                           1
       Steamer                                             1                                                                                                                                         1
        Hot box                                                              1 2x6(from dtn)
 Ice cream machine      Taylor (need repairs)    Taylor (stand alone)    Taylor (sits on counter)            1 Taylor                1 Taylor                                               Taylor (stand alone)




                                                                                                                                               Entered:08/31/20 11:25:54 Page38 o
        4 Tops                   44                        5                        21                          17+                     21                                                           24
        2 Tops                    8                       46                        20                          20+                     8                                                            62
        Booths                   16                       10                         9                           20                     16                                                           14
     POS System            Microworks‐6                Aloha ‐ 7              Microworks‐4                    Aloha‐6              Microworks                                                     Aloha‐6
  Office Computer                 2                        2                         2                           2                       2                                                            2
    Phone System               Leased                      5               4 (one inoperable)                    3                       4                                                            6
         Patio           7 Tables 28 Chairs       6 tables, 24 chairs      4 tables (16 chairs)         3 tables / 12 chairs    6 tables/24 chairs                                          14 tables, 42 chairs
     Small Wares            aprox $2500              aprox $2500               aprox $2500                 aprox $2500            aprox $2500                                                  aprox $2506
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                               Entered:08/31/20 11:25:54 Page39 of 66

 Fill in this information to identify the case:

 Debtor name          BullShark, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    First State Bank                              Describe debtor's property that is subject to a lien                $356,071.46               $330,433.97
        Creditor's Name                               Substantially all of the Debtor's assets,
                                                      incuding accounts, accounts receivables, and
        2002 Broadway                                 equipment
        Scottsbluff, NE 69363
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.         $356,071.46

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                                     Entered:08/31/20 11:25:54 Page40 of 66

 Fill in this information to identify the case:

 Debtor name         BullShark, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                             Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Colorado Department of Revenue                            Check all that apply.
           1375 Sherman Street, Room 511                              Contingent
           Denver, CO 80261                                           Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   48404                                 Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                            Entered:08/31/20 11:25:54 Page41 of 66

 Debtor       BullShark, Inc.                                                                         Case number (if known)
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $100,000.00
           Annette Rowland                                                    Contingent
           16186 East Progress Place                                          Unliquidated
           Centennial, CO 80015                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $46,987.00
           Deli Management Inc.                                               Contingent
           350 Pine St #1775                                                  Unliquidated
           Beaumont, TX 77701                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Unpaid Franchise Fees
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $499,768.93
           Estate of William L. Rowland                                       Contingent
           4351 Stone Post Drive                                              Unliquidated
           Castle Rock, CO 80108                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $100,000.00
           First State Bank                                                   Contingent
           2002 Broadway                                                      Unliquidated
           Scottsbluff, NE 69363                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Line of Credit
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $552,304.00
           Stanley and Deborah Lyons                                          Contingent
           9039 East Panorama Circle                                          Unliquidated
           #C302                                                              Disputed
           Centennial, CO 80112
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $89,000.00
           Wells Fargo                                                        Contingent
           420 Montgomery Street                                              Unliquidated
           San Francisco, CA 94104                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                         Entered:08/31/20 11:25:54 Page42 of 66

 Debtor       BullShark, Inc.                                                                    Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.1       Internal Revenue Service
           Insolvency Unit                                                                       Line      2.2
           1999 Broadway
           MS 5012 DEN                                                                                 Not listed. Explain

           Denver, CO 80202-3025

 4.2       Office of the Attorney General
           US Department of Justice                                                              Line      2.2
           950 Pennsylvania Avenue, NW
           Suite 4400                                                                                  Not listed. Explain

           Washington, DC 20530-0001

 4.3       Office of the Attorney General
           State of Colorado                                                                     Line      2.1
           1300 Broadway
           Denver, CO 80203                                                                            Not listed. Explain


 4.4       Office of the US Attorney
           District of Colorado                                                                  Line      2.2
           1801 California Street, Suite 1600
           Denver, CO 80202-2628                                                                       Not listed. Explain


 4.5       State of Colorado
           Division of Securities                                                                Line      2.1
           1560 Broadway, Suite 900
           Denver, CO 80202-5150                                                                       Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.         $                          0.00
 5b. Total claims from Part 2                                                                        5b.    +    $                  1,388,059.93

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.         $                    1,388,059.93




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                      Entered:08/31/20 11:25:54 Page43 of 66

 Fill in this information to identify the case:

 Debtor name         BullShark, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.         State what the contract or                  Lease of Property
              lease is for and the nature of              Located at 5440 S.
              the debtor's interest                       Parker Rd., Aurora, CO

                  State the term remaining

              List the contract number of any                                           BRE DDR Pioneer Hills, LLC
                    government contract


 2.2.         State what the contract or                  Phone and Internet
              lease is for and the nature of              Contract
              the debtor's interest

                  State the term remaining                2 months
                                                                                        Century Link
              List the contract number of any                                           P.O. Box 91155
                    government contract                                                 Seattle, WA 98111


 2.3.         State what the contract or                  Lease of Property
              lease is for and the nature of              Located at 549 Flatiron
              the debtor's interest                       Blvd., Broomfield, CO

                  State the term remaining

              List the contract number of any                                           Coalton Acres, LLC
                    government contract


 2.4.         State what the contract or                  Business Internet and
              lease is for and the nature of              Phone
              the debtor's interest

                  State the term remaining                2 years
                                                                                        Comcast Business
              List the contract number of any                                           P.O. Box 34744
                    government contract                                                 Seattle, WA 98124-1744




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                    Entered:08/31/20 11:25:54 Page44 of 66
 Debtor 1 BullShark, Inc.                                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Lease of Property
             lease is for and the nature of               Located at 204 Union
             the debtor's interest                        Blvd, Lakewood, CO
                                                          80228
                  State the term remaining

             List the contract number of any                                         Crown-Denver V, LLC
                   government contract


 2.6.        State what the contract or                   Franchise Agreements
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Deli Management Inc.
                   government contract


 2.7.        State what the contract or                   Lease of Property
             lease is for and the nature of               Located at 702 16th
             the debtor's interest                        Street, Denver, CO

                  State the term remaining
                                                                                     Denver Dry Retail, LP
             List the contract number of any                                         4500 W. 38th Ave, Suite 210
                   government contract                                               Denver, CO 80212


 2.8.        State what the contract or                   Lease of Property
             lease is for and the nature of               Located at 7455 N.
             the debtor's interest                        Academy Blvd.,
                                                          Colorado Springs, CO
                  State the term remaining

             List the contract number of any                                         Falcon Landing, LLC
                   government contract


 2.9.        State what the contract or                   Lease of Property
             lease is for and the nature of               Located at 9555 E.
             the debtor's interest                        County Line Rd.,
                                                          Centennial, CO
                  State the term remaining

             List the contract number of any                                         GS Centennial, LLC
                   government contract


 2.10.       State what the contract or                   Lease of Property
             lease is for and the nature of               Located at 1538 E.
             the debtor's interest                        Harmony Rd., Fort
                                                          Collins, CO
                  State the term remaining
                                                                                     Harmony Market Center
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                     Entered:08/31/20 11:25:54 Page45 of 66
 Debtor 1 BullShark, Inc.                                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.11.       State what the contract or                   Support Contract for
             lease is for and the nature of               Point of Sale Systems
             the debtor's interest

                  State the term remaining                2 Months
                                                                                      Microworks POS Solutions, Inc.
             List the contract number of any                                          2112 Empire Blvd. STE 2A
                   government contract                                                Webster, NY 14580


 2.12.       State what the contract or                   Aloha - 6 Service and
             lease is for and the nature of               Maintenance
             the debtor's interest                        Agreement

                  State the term remaining                2 months
                                                                                      NCR Local - Houston
             List the contract number of any                                          16555 Village Drive
                   government contract                                                Jersey Village, TX 77040


 2.13.       State what the contract or                   Paytronix Franchisee
             lease is for and the nature of               Service Agreement -
             the debtor's interest                        Gift Card Processing

                  State the term remaining
                                                                                      Paytronix Systems, Inc.
             List the contract number of any                                          74 Bridge Street, Suite 400
                   government contract                                                Newton, MA 02458


 2.14.       State what the contract or                   Master Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                5 months
                                                                                      Restaurant Revolution Technologies, Inc.
             List the contract number of any                                          10400 NE 4th St., Suite 500
                   government contract                                                Bellevue, WA 98004




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                    Entered:08/31/20 11:25:54 Page46 of 66

 Fill in this information to identify the case:

 Debtor name         BullShark, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                           Entered:08/31/20 11:25:54 Page47 of 66




 Fill in this information to identify the case:

 Debtor name         BullShark, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $2,719,162.00
       From 1/01/2020 to Filing Date
                                                                                                Other      Gross Revenue


       For prior year:                                                                          Operating a business                            $15,490,024.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other      Gross Revenue


       For year before that:                                                                    Operating a business                            $16,082,027.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other      Gross Revenue

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                            Entered:08/31/20 11:25:54 Page48 of 66
 Debtor       BullShark, Inc.                                                                           Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               First State Bank                                            7/1/20 -                         $29,800.80          Secured debt
               2002 Broadway                                               $14,900.40                                           Unsecured loan repayments
               Scottsbluff, NE 69363                                       8/1/20 -
                                                                                                                                Suppliers or vendors
                                                                           $14,900.40
                                                                                                                                Services
                                                                                                                                Other

       3.2.
               First State Bank                                            7/1/20                           $15,416.67          Secured debt
               2002 Broadway                                                                                                    Unsecured loan repayments
               Scottsbluff, NE 69363
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.3.
               First State Bank                                            7/1/20                             $9,249.48         Secured debt
               2002 Broadway                                                                                                    Unsecured loan repayments
               Scottsbluff, NE 69363
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               First State Bank                                            7/1/20 -                           $3,711.87         Secured debt
               2002 Broadway                                               $3,256.56                                            Unsecured loan repayments
               Scottsbluff, NE 69363                                       8/1/20 -
                                                                                                                                Suppliers or vendors
                                                                           $455.31
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Wells Fargo                                                 6/1/20 -                           $7,613.07         Secured debt
               420 Montgomery Street                                       $1,633.14                                            Unsecured loan repayments
               San Francisco, CA 94104                                     7/1/20 -
                                                                                                                                Suppliers or vendors
                                                                           $4,386.04
                                                                           8/1/20 -
                                                                                                                                Services
                                                                           1,593.59                                             Other

       3.6.
               Estate of William L. Rowland                                6/12/20 -                        $36,636.76          Secured debt
                                                                           $12,212.25                                           Unsecured loan repayments
                                                                           7/12/20 -
                                                                                                                                Suppliers or vendors
                                                                           $12,212.26
                                                                           8/12/20 -
                                                                                                                                Services
                                                                           $12,212.26                                           Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                           Entered:08/31/20 11:25:54 Page49 of 66
 Debtor       BullShark, Inc.                                                                           Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Stan and Debbie Lyons                                       9/1/2019                         $20,694.00           Repayment of Loans
                                                                           $3,880.00
               Owners/Managers                                             10/1/2019
                                                                           $3,880.00
                                                                           11/1/2019
                                                                           $3,880.00
                                                                           12/1/2019
                                                                           $3,880.00
                                                                           1/1/2020
                                                                           $2,587.00
                                                                           2/1/2020
                                                                           $2,587.00

       4.2.    Anne Rowland                                                9/1/2019                           $2,437.50          Repayment of Loans
                                                                           $487.50
                                                                           10/1/2019
                                                                           $487.50
                                                                           11/1/2019
                                                                           $487.50
                                                                           12/1/2019
                                                                           $325.00
                                                                           1/1/2020
                                                                           $325.00
                                                                           2/1/2020
                                                                           $325.00

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                             Entered:08/31/20 11:25:54 Page50 of 66
 Debtor        BullShark, Inc.                                                                             Case number (if known)



 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
                Recipient's name and address                    Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                            lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates        Total amount or
                 the transfer?                                                                                                                       value
                 Address
       11.1.     Kutner Brinen, P.C.
                 1660 Lincoln Street, Suite
                 1850
                 Denver, CO 80264                                    Attorney Fees                                             7/30/20          $10,000.00

                 Email or website address
                 klr@kutnerlaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers     Total amount or
                                                                                                                        were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                          Description of property transferred or                     Date transfer    Total amount or
                Address                                         payments received or debts paid in exchange                was made                  value
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case:20-15814-TBM Doc#:1 Filed:08/31/20                                           Entered:08/31/20 11:25:54 Page51 of 66
 Debtor       BullShark, Inc.                                                                           Case number (if known)



               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.1                                                     1 -Grab and Go Cooler - $200
       .                                                        1 - Portable Line Cooler - $200
                                                                2 - Blodgett Ovens - $700
                                                                3 - Soup Hot Wells -$100
                                                                1 - Volrath Double Stovetop - $120
                                                                2 - Ice Maker - $800
                                                                1 - Ice Bin - $100
                                                                1 - Table/Chairs/Booths - $500
                                                                1 - True Refrigerator - $200
                                                                6 - Stainless Steel Tables - $450
                                                                1 - Stainless Steel Containers -$120
                                                                1 - Blender - $20
               Denver Restaurant Equipment                      2 - Magnetic Boards -$10
               4900-a Acoma St.                                 6 - Highchairs -$30
               Denver, CO 80216                                 3 - Silverware Bins - $25                                August 2020                    $3,750.00

               Relationship to debtor
               None


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                            Entered:08/31/20 11:25:54 Page52 of 66
 Debtor      BullShark, Inc.                                                                            Case number (if known)



    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       CubeSmart Self Storage                                        Stanley Lyons                        Curtis Gemini Coffee Maker            No
       2902 S Havana St                                              PO Box 4436                          Curtis Gemini Coffee Warmer           Yes
       Aurora, CO 80014                                              Englewood, CO 80155                  Curtis Tea Brewer
                                                                                                          Torret Scale
                                                                     Deborah Lyons                        Waring Stove Top
                                                                     PO Box 4436                          Robot Coupe
                                                                     Englewood, CO 80155                  Star Pro Panini Grill x 2
                                                                                                          Oval JD signs x2
                                                                     Annette Rowland                      Point of Sale Machine
                                                                     PO Box 4436
                                                                     Englewood, CO 80155



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                            Entered:08/31/20 11:25:54 Page53 of 66
 Debtor      BullShark, Inc.                                                                            Case number (if known)




           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Eric S. Cook                                                                                                               2014-Current
                    Barker Financial Services, Inc.
                    8089 S. Lincoln St., STE 200
                    Littleton, CO 80122-2720

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Eric S. Cook
                    Barker Financial Services, Inc.
                    8089 S. Lincoln St., STE 200
                    Littleton, CO 80122-2720
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Stan Lyons



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                            Entered:08/31/20 11:25:54 Page54 of 66
 Debtor      BullShark, Inc.                                                                            Case number (if known)



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Eric S. Cook
                    Barker Financial Services, Inc.
                    8089 S. Lincoln St., STE 200
                    Littleton, CO 80122-2720
       26c.2.       Stan Lyons



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Stanley Lyons                                  PO Box 4436                                         Manager, Equity Holder                34%
                                                      Englewood, CO 80155

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Annette Rowland                                PO Box 4436                                         Manager, Equity Holder                33
                                                      Englewood, CO 80155

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Deborah Lyons                                  PO Box 4436                                          Equity Holder                        33%
                                                      Englewood, CO 80155



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                            Entered:08/31/20 11:25:54 Page55 of 66
 Debtor      BullShark, Inc.                                                                            Case number (if known)



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 See Attached
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 31, 2020

 /s/ Stanley Lyons                                                      Stanley Lyons
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                                                                    BullShark, Inc. Payroll 2020
                                                                                       Manager Payments
                                                                          For the Period From Aug 30, 2019 to Dec 31, 2019
Filter Criteria includes: 1) Employee Types from 01 to 01. Report o


Employee ID                   Employee                                Pay Type            Pay Hrs         Pay Amt            Gross      Tips


Report Date Total for         AHMAD A. ABO-ADAS                       Salary                900.00       36,000.00      36,800.00    1,119.39
Report Date Total for         AHMAD A. ABO-ADAS                       Bonus                                 800.00


YTD Total for                 AHMAD A. ABO-ADAS                       Salary              2,600.00      104,000.00     106,596.00    2,609.65




                                                                                                                                           Case:20-15814-TBM Doc#:1 Filed:08/31/20
YTD Total for                 AHMAD A. ABO-ADAS                       Bonus                               2,596.00


Report Date Total for         LANE T. CAMMACK                         Salary                900.00       21,600.00      22,100.00
Report Date Total for         LANE T. CAMMACK                         Bonus                   1.00          500.00


YTD Total for                 LANE T. CAMMACK                         Salary              2,600.00       62,400.00      63,062.00
YTD Total for                 LANE T. CAMMACK                         Bonus                   1.00          662.00


Report Date Total for         MICHAEL G. FISHER                       Salary                900.00       20,700.00      21,200.00
Report Date Total for         MICHAEL G. FISHER                       Bonus                                 500.00


YTD Total for                 MICHAEL G. FISHER                       Salary              2,600.00       59,800.00      60,942.00
YTD Total for                 MICHAEL G. FISHER                       Bonus                               1,142.00


Report Date Total for         MICHAEL L. IZARD                        Salary                900.00       24,750.00      25,250.00
Report Date Total for         MICHAEL L. IZARD                        Bonus                                 500.00


YTD Total for                 MICHAEL L. IZARD                        Salary              2,600.00       71,500.00      72,000.00
YTD Total for                 MICHAEL L. IZARD                        Bonus                                 500.00


Report Date Total for         ADAM L. JOHNSTON                        Salary                250.00        5,250.00       5,250.00     120.60




                                                                                                                                           Entered:08/31/20 11:25:54 Page56 o
YTD Total for                 ADAM L. JOHNSTON                        Salary              1,950.00       40,850.00      41,496.00     556.78
YTD Total for                 ADAM L. JOHNSTON                        Bonus                                 646.00


Report Date Total for         DEBORAH S. LYONS                        Salary                486.00       13,175.00      13,175.00


YTD Total for                 DEBORAH S. LYONS                        Salary              1,404.00       39,950.00      39,950.00


Report Date Total for         NEIL A. LYONS                           Salary                720.00       30,700.00      31,200.00
Report Date Total for         NEIL A. LYONS                           Bonus                                 500.00


YTD Total for                 NEIL A. LYONS                           Salary              2,080.00       80,000.00      80,500.00


8/27/2020 at 3:37 PM                                                                                                                                                                 Page: 1
                                                                                    BullShark, Inc. Payroll 2020
                                                                                       Manager Payments
                                                                          For the Period From Aug 30, 2019 to Dec 31, 2019
Filter Criteria includes: 1) Employee Types from 01 to 01. Report o


Employee ID                   Employee                                Pay Type            Pay Hrs         Pay Amt            Gross    Tips
YTD Total for                 NEIL A. LYONS                           Bonus                                 500.00


Report Date Total for         STANLEY C. LYONS                        Salary                486.00       24,815.00      24,815.00


YTD Total for                 STANLEY C. LYONS                        Salary              1,404.00       78,110.00      78,110.00




                                                                                                                                         Case:20-15814-TBM Doc#:1 Filed:08/31/20
Report Date Total for         FELIPE T. PAVON                         Salary                900.00       21,600.00      22,100.00
Report Date Total for         FELIPE T. PAVON                         Bonus                   1.00          500.00


YTD Total for                 FELIPE T. PAVON                         Salary              2,600.00       62,400.00      63,987.00
YTD Total for                 FELIPE T. PAVON                         Bonus                   1.00        1,587.00


Report Date Total for         JESUS A. PEREZ                          Salary                900.00       21,600.00      22,100.00
Report Date Total for         JESUS A. PEREZ                          Bonus                   0.01          500.00


YTD Total for                 JESUS A. PEREZ                          Salary              2,600.00       62,400.00      63,654.00
YTD Total for                 JESUS A. PEREZ                          Bonus                   0.01        1,254.00


YTD Total for                 BINOY A. PRAHLAD                        Salary                128.00        3,200.00       3,200.00


Report Date Total for         JASON ROCKS                             Salary                900.00       20,700.00      21,200.00
Report Date Total for         JASON ROCKS                             Bonus                   1.00          500.00


YTD Total for                 JASON ROCKS                             Salary              2,600.00       58,100.00      59,110.00
YTD Total for                 JASON ROCKS                             Bonus                   1.00        1,010.00




                                                                                                                                         Entered:08/31/20 11:25:54 Page57 o
Report Date Total for         ALEJANDRO RODRIGUEZ GARCIASalary                              800.00       18,400.00      18,900.00    110.73
Report Date Total for         ALEJANDRO RODRIGUEZ GARCIABonus                                 1.00          500.00


YTD Total for                 ALEJANDRO RODRIGUEZ GARCIASalary                              800.00       18,400.00      18,900.00    110.73
YTD Total for                 ALEJANDRO RODRIGUEZ GARCIABonus                                 1.00          500.00


Report Date Total for         ANNETTE M. ROWLAND                      Salary                486.00       30,150.00      30,150.00


YTD Total for                 ANNETTE M. ROWLAND                      Salary              1,404.00       87,100.00      87,100.00


Report Date Total for         JESUS SANCHEZ                           Salary                900.00       21,600.00      22,100.00
Report Date Total for         JESUS SANCHEZ                           Bonus                   1.00          500.00


8/27/2020 at 3:37 PM                                                                                                                                                               Page: 2
                                                                                    BullShark, Inc. Payroll 2020
                                                                                       Manager Payments
                                                                          For the Period From Aug 30, 2019 to Dec 31, 2019
Filter Criteria includes: 1) Employee Types from 01 to 01. Report o


Employee ID                   Employee                                Pay Type            Pay Hrs         Pay Amt            Gross    Tips


YTD Total for                 JESUS SANCHEZ                           Salary              2,600.00       62,400.00      64,348.00
YTD Total for                 JESUS SANCHEZ                           Bonus                   1.00        1,948.00


YTD Total for                 ELIZABETH M. TREHARNE                   Salary                598.69        8,710.95      10,826.28    438.22




                                                                                                                                         Case:20-15814-TBM Doc#:1 Filed:08/31/20
YTD Total for                 ELIZABETH M. TREHARNE                   Bonus                  96.90        2,115.33


Report Date Total for         SEAN C. VONGSAKOUN                      Salary                900.00       21,600.00      22,100.00     31.00
Report Date Total for         SEAN C. VONGSAKOUN                      Bonus                   1.00          500.00


YTD Total for                 SEAN C. VONGSAKOUN                      Salary              2,600.00       62,400.00      65,337.00     57.79
YTD Total for                 SEAN C. VONGSAKOUN                      Bonus                   1.00        2,937.00




8/27/2020 at 3:37 PM                                                                                                                     Entered:08/31/20 11:25:54 Page58 o        Page: 3
                                                          BullShark, Inc. Payroll 2020
                                                             Manager Payments
                                                 For the Period From Jan 1, 2020 to Aug 29, 2020


Employee ID             Employee            Pay Type             Pay Hrs        Pay Amt              Gross     Tips


Report Date Total for   AHMAD A. ABO-ADAS   Salary               1,600.00      64,000.00       64,000.00      527.19


YTD Total for           AHMAD A. ABO-ADAS   Salary               1,600.00      64,000.00       64,000.00      527.19




                                                                                                                  Case:20-15814-TBM Doc#:1 Filed:08/31/20
Report Date Total for   LANE T. CAMMACK     Salary               1,600.00      40,000.00       40,000.00


YTD Total for           LANE T. CAMMACK     Salary               1,600.00      40,000.00       40,000.00


Report Date Total for   MICHAEL G. FISHER   Salary               1,650.00      39,600.00       39,600.00


YTD Total for           MICHAEL G. FISHER   Salary               1,650.00      39,600.00       39,600.00


Report Date Total for   MICHAEL L. IZARD    Salary                750.00       20,625.00       20,625.00


YTD Total for           MICHAEL L. IZARD    Salary                750.00       20,625.00       20,625.00



Report Date Total for   DEBORAH S. LYONS    Salary                970.00       14,175.00       14,175.00


YTD Total for           DEBORAH S. LYONS    Salary                970.00       14,175.00       14,175.00


Report Date Total for   NEIL A. LYONS       Salary                480.00       18,600.00       18,600.00


YTD Total for           NEIL A. LYONS       Salary                480.00       18,600.00       18,600.00




                                                                                                                  Entered:08/31/20 11:25:54 Page59 o
Report Date Total for   STANLEY C. LYONS    Salary                970.00       26,420.00       26,420.00


YTD Total for           STANLEY C. LYONS    Salary                970.00       26,420.00       26,420.00


Report Date Total for   FELIPE T. PAVON     Salary                100.00        2,400.00           3,120.00
Report Date Total for   FELIPE T. PAVON     Vac_Mgr                30.00          720.00


YTD Total for           FELIPE T. PAVON     Salary                100.00        2,400.00           3,120.00
YTD Total for           FELIPE T. PAVON     Vac_Mgr                30.00          720.00




8/27/2020 at 3:39 PM                                                                                                                                        Page: 1
                                                                 BullShark, Inc. Payroll 2020
                                                                    Manager Payments
                                                        For the Period From Jan 1, 2020 to Aug 29, 2020


Employee ID             Employee                   Pay Type             Pay Hrs        Pay Amt            Gross      Tips
Report Date Total for   JESUS A. PEREZ             Salary               1,600.00      40,000.00       40,000.00     50.00


YTD Total for           JESUS A. PEREZ             Salary               1,600.00      40,000.00       40,000.00     50.00




                                                                                                                        Case:20-15814-TBM Doc#:1 Filed:08/31/20
Report Date Total for   JASON ROCKS                Salary               1,600.00      38,400.00       38,400.00


YTD Total for           JASON ROCKS                Salary               1,600.00      38,400.00       38,400.00


Report Date Total for   ALEJANDRO RODRIGUEZ GARCIASalary                1,350.00      32,400.00       32,400.00   1,361.00


YTD Total for           ALEJANDRO RODRIGUEZ GARCIASalary                1,350.00      32,400.00       32,400.00   1,361.00


Report Date Total for   ANNETTE M. ROWLAND         Salary                970.00       30,150.00       30,150.00


YTD Total for           ANNETTE M. ROWLAND         Salary                970.00       30,150.00       30,150.00


Report Date Total for   JESUS SANCHEZ              Salary               1,600.00      41,600.00       41,600.00


YTD Total for           JESUS SANCHEZ              Salary               1,600.00      41,600.00       41,600.00


Report Date Total for   ELIZABETH M. TREHARNE      Salary               1,000.00      20,790.00       20,790.00     28.25


YTD Total for           ELIZABETH M. TREHARNE      Salary               1,000.00      20,790.00       20,790.00     28.25




                                                                                                                        Entered:08/31/20 11:25:54 Page60 o
Report Date Total for   SEAN C. VONGSAKOUN         Salary               1,600.00      41,600.00       41,600.00     73.50


YTD Total for           SEAN C. VONGSAKOUN         Salary               1,600.00      41,600.00       41,600.00     73.50




8/27/2020 at 3:39 PM                                                                                                                                              Page: 2
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                          Entered:08/31/20 11:25:54 Page61 of 66

                                                               United States Bankruptcy Court
                                                                          District of Colorado
 In re      BullShark, Inc.                                                                                           Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Annette Rowland                                                                                                                 33% Interest
 PO Box 4436
 Englewood, CO 80155

 Deborah Lyons                                                                                                                   33% Interest
 PO Box 4436
 Englewood, CO 80155

 Stanley Lyons                                                                                                                   34% Interest
 PO Box 4436
 Englewood, CO 80155


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date August 31, 2020                                                        Signature /s/ Stanley Lyons
                                                                                            Stanley Lyons

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                    Entered:08/31/20 11:25:54 Page62 of 66




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      BullShark, Inc.                                                                        Case No.
                                                                                Debtor(s)          Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       August 31, 2020                                         /s/ Stanley Lyons
                                                                     Stanley Lyons/President
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page63 of 66



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




      Annette Rowland
      16186 East Progress Place
      Centennial, CO 80015



      BRE DDR Pioneer Hills, LLC




      Century Link
      P.O. Box 91155
      Seattle, WA 98111



      Coalton Acres, LLC




      Colorado Department of Revenue
      1375 Sherman Street, Room 511
      Denver, CO 80261



      Comcast Business
      P.O. Box 34744
      Seattle, WA 98124-1744



      Crown-Denver V, LLC




      Deli Management Inc.
      350 Pine St #1775
      Beaumont, TX 77701



      Deli Management Inc.




      Denver Dry Retail, LP
      4500 W. 38th Ave, Suite 210
      Denver, CO 80212
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page64 of 66




  Estate of William L. Rowland
  4351 Stone Post Drive
  Castle Rock, CO 80108



  Falcon Landing, LLC




  First State Bank
  2002 Broadway
  Scottsbluff, NE 69363



  GS Centennial, LLC




  Harmony Market Center




  Internal Revenue Service
  PO Box 7346
  Philadelphia, PA 19101-7346



  Internal Revenue Service
  Insolvency Unit
  1999 Broadway
  MS 5012 DEN
  Denver, CO 80202-3025



  Microworks POS Solutions, Inc.
  2112 Empire Blvd. STE 2A
  Webster, NY 14580



  NCR Local - Houston
  16555 Village Drive
  Jersey Village, TX 77040
Case:20-15814-TBM Doc#:1 Filed:08/31/20   Entered:08/31/20 11:25:54 Page65 of 66




  Office of the Attorney General
  US Department of Justice
  950 Pennsylvania Avenue, NW
  Suite 4400
  Washington, DC 20530-0001



  Office of the Attorney General
  State of Colorado
  1300 Broadway
  Denver, CO 80203



  Office of the US Attorney
  District of Colorado
  1801 California Street, Suite 1600
  Denver, CO 80202-2628



  Paytronix Systems, Inc.
  74 Bridge Street, Suite 400
  Newton, MA 02458



  Restaurant Revolution Technologies, Inc.
  10400 NE 4th St., Suite 500
  Bellevue, WA 98004



  Stanley and Deborah Lyons
  9039 East Panorama Circle
  #C302
  Centennial, CO 80112



  State of Colorado
  Division of Securities
  1560 Broadway, Suite 900
  Denver, CO 80202-5150



  Wells Fargo
  420 Montgomery Street
  San Francisco, CA 94104
          Case:20-15814-TBM Doc#:1 Filed:08/31/20                                      Entered:08/31/20 11:25:54 Page66 of 66




                                                               United States Bankruptcy Court
                                                                        District of Colorado
 In re      BullShark, Inc.                                                                              Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for BullShark, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 August 31, 2020                                                     /s/ Keri L. Riley
 Date                                                                Keri L. Riley 47605
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for BullShark, Inc.
                                                                     Kutner Brinen, P.C.
                                                                     1660 Lincoln Street, Suite 1850
                                                                     Denver, CO 80264
                                                                     303-832-2400 Fax:303-832-1510
                                                                     klr@kutnerlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
